Citation Nr: 0722902	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  94-29 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to a rating higher than 50 percent from June 12, 
2001, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted service connection for PTSD 
and assigned a 10 percent evaluation for this disorder 
effective from August 1992.  During the appeal, a February 
1995 RO Hearing Officer Decision increased the assigned 
evaluation to 30 percent, effective from July 1, 1992.

In September 1992, the Board denied the veteran's claim for 
an evaluation in excess of 30 percent for PTSD.  That 
decision also denied a claim for an earlier effective date 
than September 15, 1998, for additional compensation for a 
dependent child.  With respect to the PTSD claim, the veteran 
appealed the September 2002 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).

In September 2003, while the case was pending at the Court, 
the VA's Office of General Counsel and the veteran's 
representative filed a Joint Motion for Partial Remand (Joint 
Motion), seeking an order vacating and remanding the 
September 2002 Board decision with respect to the PTSD rating 
issue.  In an October 2003 Order, the Court granted the 
motion, thereby vacating the Board's September 2002 decision 
as to the PTSD rating claim and remanding the case to the 
Board for readjudication consistent with the motion.  

In February 2004, the Board remanded the case to the RO for 
further development.  In a November 2004 rating decision, the 
RO increased the evaluation for PTSD from 30 to 50 percent, 
effective from September 2004.  As increases during the 
appeal did not constitute a full grant of the benefit sought, 
the evaluation issue remained in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  


In March 2005, the Board granted an initial schedular rating 
of 50 percent, and no higher, from June 12, 2001, and denied 
a rating in excess of 30 percent prior to June 12, 2001.  In 
September 2005, a motion for reconsideration of this decision 
was received.  In March 2006, a Deputy Vice Chairman of the 
Board denied the motion for reconsideration.  The veteran 
again appealed to the Court.

In June 2006, while the case was pending at the Court, the 
VA's Office of General Counsel and the veteran's 
representative filed a Joint Motion for Partial Remand (Joint 
Motion), seeking an order vacating and remanding, in part, 
the March 2005 Board decision.  In a June 2006 Order, the 
Court granted the motion, vacating that part of the Board's 
March 2005 decision that denied a rating in excess of 50 
percent from June 12, 2001, and dismissed the remaining issue 
(the question of the disability rating to be assigned prior 
to June 12, 2001).  It is for this reason that the issue 
remaining on appeal is now characterized as shown above.  The 
rating to be assigned on and after June 12, 2001, has been 
remanded to the Board for readjudication consistent with the 
Joint Motion.  

In the July 2007 brief to the Board, the veteran's 
representative raised the question of whether the veteran 
should be rated totally disabled based on unemployability.  
This is sufficient to raise a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.")  Such a 
claim has not, however, been considered by the RO or appealed 
to the Board.  Therefore, the issue of entitlement to TDIU is 
REFERRED to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.



REMAND

In the Joint Motion, the parties agreed that the veteran 
should be provided with a new VA examination for PTSD which, 
inter alia, complies with all provisions of the Board's 
February 2004 remand, in particular, a complete evaluation of 
the relationship of the veteran's current GAF score with his 
June 2001 GAF score of 46 to determine whether there has been 
a significant change in his PTSD disability.    

In April 2007, the veteran submitted evidence indicating that 
his claim for Social Security disability benefits had been 
granted in 2004.  That evidence does not reflect, however, 
that total disability was found because of his service-
connected PTSD.  The Board determines that the records 
pertinent to the veteran's claim for Social Security 
disability benefits as well as the medical records relied 
upon concerning that claim should be obtained and associated 
with the claims file, under the VA's duty to assist in claim 
development.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board is also cognizant of the holding of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), in which the Court 
held that the notification provided to a claimant in a claim 
for service connection should include information on the 
degree of disability and effective date should service 
connection be granted.  In this case, the veteran has not yet 
been provided with the requisite information.  As such, to 
ensure that there is no prejudice to the veteran in this 
regard, the Board is remanding this case in part to comply 
with that notice requirement.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran 
an updated VCAA notice letter which 
complies with the requirements set 
forth in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should attempt to obtain from 
the Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

3.  The RO should request any additional 
VA treatment records covering the period 
from September 2004 to the present.  The 
veteran has previously sought treatment 
at the VA medical facilities in New City 
and Montrose.

4.  After obtaining the Social Security 
and VA records, to the extent available, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the nature and severity of 
his service-connected PTSD.  The examiner 
should review the claims folder in 
conjunction with the examination.  

The examination should include all 
necessary specialized examinations, tests 
and studies.  The examiner should be 
requested to assign a global assessment 
of functioning (GAF) and render an 
opinion as to the impact that the 
service-connected PTSD has on the 
veteran's social and industrial 
adaptability.  In this regard, the 
examiner should specifically comment on 
the relationship between the GAF score 
assigned in the prospective examination 
with the score of 46 assigned in a VA 
outpatient treatment record of June 12, 
2001.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, giving consideration to the 
rating criteria for Diagnostic Code 9411 
as in effect both prior to and since 
November 7, 1996, and considering all of 
the evidence submitted in this case since 
it was last certified for appellate 
review.  If any benefit sought on appeal, 
for which an appeal has been perfected, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHELLE KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



